DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2013/0319550 A1 to Maguin et al. (Maguin).

With regard to claim 1, Maguin discloses a conduit connector (Maguin, abstract, title) for a fluid line, comprising 
a housing (8, figs. 2, 6,  8 and 11, paragraphs 0065-0066), which has at least one first connection geometry (6, fig. 11, paragraphs 0065) and one second connection geometry (9, fig. 11, paragraph 0076), each for connecting to a fluid line, 
(45, fig. 6, paragraph 0071) is formed between the first connection geometry and the second connection geometry (shown in fig. 6), 
wherein the housing has a volume equalization device (13, figs. 6 and 9, paragraph 0066), which is connected to the fluid-conducting channel (paragraph 0005 describes the purpose of the device of Maguin as being “freeze-proof” and being able to survive the freezing of conveyed fluid without destroying the fluid conveying device).  

With regard to claim 2, Maguin discloses the conduit connector as claimed in claim 1 as set forth above, and further discloses wherein the volume equalization device is configured in a projection protruding outwardly from the housing (as shown in fig. 9, the volume equalization device 13 is configure in a projection protruding outwardly from the housing 8).  

With regard to claim 3, Maguin discloses the conduit connector as claimed in claim 1 as set forth above, and further discloses wherein the volume equalization device has a chamber which is separated from the fluid-conducting channel by a flexible fluid-tight membrane (described in paragraph 0076 “A diaphragm (which is not shown) can be placed over the pump chamber 9”).  

With regard to claim 4, Maguin discloses the conduit connector as claimed in claim 3 as set forth above, and further discloses wherein the flexible fluid-tight membrane is integrated in an insert which is inserted in a projection protruding outwardly from the housing (as shown in fig. 11, the fluid membrane described above is located in what can be considered a projection that extends from the upper half of the flange 8 that has been identified as the housing and that carries temperature and pressure sensors).  

wherein the chamber is configured inside the insert (as shown in figs. 6 and 11).  

With regard to claim 6, Maguin discloses the conduit connector as claimed in claim 2 as set forth above, and further discloses wherein a compressible element (25, fig. 6, paragraph 0071) is arranged in the projection.  

With regard to claim 8, Maguin discloses the conduit connector as claimed in claim 1 as set forth above, and further discloses wherein the volume equalization device is configured as a cylindrical element which is arranged coaxially in the fluid-conducting channel (as shown in figs. 12-14, the volume equalization device 13 is arranged coaxially with the first connection geometry 6 portion of the fluid conducting channel).  

With regard to claim 11, Maguin discloses the conduit connector as claimed in claim 1 as set forth above, and further discloses wherein the housing has a third connection geometry (33, shown in fig. 6, paragraph 0071, the third branching is encompassed by the spur duct), wherein at a branching a further channel branches off to the third connection geometry from the fluid-conducting channel between the first connection geometry  and the second connection geometry (show in fig. 6).  

With regard to claim 12, Maguin discloses the conduit connector as claimed in claim 11 as set forth above, and further discloses wherein the volume equalization device is arranged in a region of the branching (shown in fig. 6).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0319550 A1 to Maguin et al. (Maguin) in view of United States Patent Application Publication No. 2012/0067448 A1 to Bauer et al. (Bauer).
(paragraph 0006), an analogous field of endeavor as Maguin.

With regard to claims 7 and 9, Maguin discloses the conduit connector as claimed in claims 6 and 8 as set forth above, but fails to further disclose wherein the compressible element has a closed-pore foamed material.   
	Bauer discloses the use of a closed cell pore foamed material (paragraph 0014) as the frozen liquid caused expansion absorbing medium.  It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the closed cell foam material of Bauer for the spring loaded piston assembly of Maguin, since the two are known equivalent structures for absorbing pressure and the substitution of one for the other involves only routine skill.  One would be motivated to use the configuration of Bauer since the line element can be easily connected to other line elements as taught by Bauer in paragraph 0020.

 Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest an arrangement having wherein the volume equalization device is arranged closer to the first connection geometry than to the second connection geometry, together in combination with the other claim elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose similar but distinct freeze accommodating features in line elements associated with a motor vehicle liquid deliver systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753